IN THE SUPREME COURT OF IOWA
                              No. 17–1701

                          Filed March 6, 2020


STATE OF IOWA,

      Appellee,

vs.

STEVE W. FORDYCE II,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

David P. Odekirk Judge.



      The defendant seeks further review of a court of appeals decision

affirming his conviction for voluntary manslaughter.      DECISION OF

COURT OF APPEALS VACATED IN PART AND AFFIRMED IN PART;

DISTRICT COURT JUDGMENT AFFIRMED.


      Christopher A. Kragnes Sr., Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Israel J. Kodiaga and Linda J.

Hines, Assistant Attorneys General, and Brian Williams, County Attorney,

and Brad Walz, Assistant County Attorney, for appellee.
                                      2

CHRISTENSEN, Chief Justice.

      Under Iowa law, a person is justified in the use of reasonable force,

including deadly force, if that person reasonably believes the force used

was necessary to defend himself or another from any imminent use of

unlawful force. See Iowa Code § 704.1, .3(2015). The question presented

is whether the State proved beyond a reasonable doubt that the defendant

was not justified in his use of deadly force.

      In 2015, the defendant shot and killed his sister’s neighbor. The

defendant alleged he was justified in his use of deadly force pursuant to

Iowa Code section 704.3.      After a jury-waived trial, the district court

convicted the defendant of voluntary manslaughter.        It determined the

State proved beyond a reasonable doubt the defendant was not justified in

his use of deadly force. Unfortunately, eleven months elapsed between

submission of the defendant’s case and entry of the district court’s verdict.

      The defendant appealed, and we transferred the case to the court of

appeals. Upon its review, the court of appeals determined substantial

evidence proved the defendant was not justified in his use of deadly force.

The court of appeals also rejected the defendant’s due process and equal

protection claims.

      We granted the defendant’s application for further review. On our

review, we agree with the court of appeals that substantial evidence proved

the defendant was not justified in his use of deadly force. However, we

disagree with the court of appeals’ reasoning. Viewing the evidence in a

light most favorable to the State, we conclude the defendant continued the

incident which resulted in death. Regarding the defendant’s due process

and equal protection claims, we affirm the decision of the court of appeals

on those issues.     Accordingly, the decision of the court of appeals is
                                      3

vacated in part and affirmed in part; we affirm the judgment of the district

court.

         I. Background Facts and Proceedings.

         Substantial evidence in the record supports the following facts. On

an early summer evening in August 2015, Steven Fordyce and his two six-

year-old children visited his sister, Nikki, who lived in Waterloo. Nikki’s

house faced West First Street.       Her neighbor, Samantha Harrington,

owned abutting property. Samantha’s house faced Locust Street, and a

fence partially divided the two properties. Fordyce parked his red truck in

Nikki’s driveway, which was located near the abutting properties.

         Around 7:00 p.m., Samantha’s husband, Donald Harrington,

walked over to her house. Although married, Donald did not live at the

Locust Street property. While on Samantha’s front porch, Donald noticed

the red truck parked in Nikki’s driveway. He asked Samantha about the

truck, and she informed him it belonged to Nikki’s brother. At some point

in the evening, Donald noticed Fordyce’s children throw garbage over the

property-line fence.     Visibly shaken and upset, Donald conveyed this

information to Samantha. She changed the subject of the conversation

and moved the couple toward two chairs arranged on her porch.

         Samantha and Donald remained seated on her porch.            Later,

Fordyce backed his truck out of Nikki’s driveway. As he did this, Donald

“flipped the bird” at Fordyce.      Fordyce stopped his truck in front of

Samantha’s house.       He made a questioning gesture from the truck in

response to Donald’s action.         Donald descended from the porch,

approached Fordyce’s truck, and attempted to open the truck door.

Fordyce had a handgun on his person while in the truck, which he had a

lawful permit to carry. He did not display or point the handgun at Donald,

who was unsuccessful in opening the truck door because it was locked.
                                     4

         Fordyce was confused by Donald’s hostility, but he understood it

had something to do with his children’s fruit snack wrappers being thrown

over the property-line fence. Through the door of Fordyce’s truck, Donald

said something to the effect of “Come on. You want to go?” Fordyce drove

away before Donald could walk around to the back of the truck. At this

point, the district court found that Donald initiated this encounter and

was the aggressor.

         Donald returned to Samantha’s porch.     Samantha feared there

would be more trouble, and she instructed Donald to call his brother. She

flagged down her children’s friends and told them to find her boys because

she thought “there’s gonna be some shit going on.” She suspected Fordyce

was “gonna go get Nikki and them,” which would further escalate the

already contentious environment.

         Meanwhile, Fordyce drove up the street and completed a U-turn,

returning to Nikki’s house. Nikki and her son’s girlfriend, Katia, were

seated on Nikki’s porch. Fordyce drove his truck onto Nikki’s front lawn,

parked, and from his rolled-down window explained that Donald “went

nuts” and cautioned about potential “drama” with her neighbors. Nikki

and Katia then ran next door to confront Samantha and Donald. Fordyce

instructed his children to remain in his truck while he followed Nikki and

Katia.

         Samantha and Donald were sitting on the porch when Nikki, Katia,

and Fordyce approached Samantha’s house. Fordyce was trailing behind

Nikki and Katia. Samantha got up to confront Nikki and Katia at the

bottom of the porch steps while Fordyce stood back near Samantha’s

property line and observed. Donald did not appear concerned with the

women’s arguing until he noticed Fordyce standing near Samantha’s

property line.    Donald then quickly descended the porch to confront
                                      5

Fordyce face-to-face. Donald was a large man, standing at approximately

six feet, three inches tall and weighing about 281 pounds.         Witnesses

described him as overweight, pudgy, “a marshmallow man,” and not very

fast moving.     Samantha indicated Donald “walked like a pregnant

woman. . . . like, a pregnant woman that was about ready to give birth.”

      As Donald approached Fordyce, Nikki announced Fordyce had a

handgun and asked Donald what he was going to do now. Fordyce had

his handgun in his pocket and did not brandish it prior to Donald’s

advancement. Samantha then saw Donald standing approximately three

feet from Fordyce who had his handgun pointed at Donald. She had not

seen the handgun prior to that. Donald had his hands outstretched in the

air while holding a cell phone. Donald’s prior phone call to his brother

connected and recorded his agitated voice saying, “it’s over with,” “fucking

kill you,” and “go ahead, go ahead.” Samantha recalled Donald saying

something along the lines of “shoot me then.”

      According to Fordyce, Donald then charged at him, but “not like a

football player that’s gonna come tackle” him. Fordyce backed up, drew

his handgun, and fired three or four shots at Donald. Samantha estimates

roughly four seconds passed from the time Donald left the porch to the

time he was shot. The firearms-testing report determined one of the shots

that struck Donald was fired at some distance greater than two feet but

less than four feet. Another shot was fired with the muzzle of the handgun

at some distance of three feet away or greater. Donald remained standing

for the first two shots but fell to the ground after being hit the third time.

      Fordyce walked back to his truck, placed his handgun in the glove

box, and told his children to get inside Nikki’s house. He locked the truck

and waited for law enforcement to arrive. It is undisputed Fordyce shot

Donald to death.
                                       6

      The State charged Fordyce with the first-degree murder of Donald in

violation of Iowa Code section 707.2(1)(a). Fordyce entered a plea of not

guilty, filed notice of self-defense, and waived his right to a jury trial. The

nonjury trial commenced on August 2, 2016, and after a weeklong recess,

concluded on August 19. Fordyce moved for a judgment of acquittal at the

close of the State’s case, but the district court elected to reserve its ruling.

The case was submitted to the district court on September 29. Before the

district court issued its ruling, the Iowa legislature rewrote Iowa Code

section 704.1 to include a new “stand your ground” provision. Fordyce

filed a motion on August 23, 2017, asking the district court to apply the

new provision. He argued because a final verdict had not been rendered,

the district court was required to apply Iowa Code section 704.1 as

amended.

      On August 29—eleven months after submission of the case—the

district court entered its verdict. The district court determined the stand-

your-ground provision did not require retroactive application and declined

to apply Iowa Code section 704.1 as amended. The district court found

the State proved beyond a reasonable doubt that Fordyce was not justified

in his use of deadly force against Donald. First, regarding self-defense,

the district court found Fordyce continued the incident with Donald and

found Fordyce could have pursued an alternative course of action by

retreating. Second, the district court found Fordyce was not justified in

his use of deadly force to defend another because Nikki and Katia were

initiating a further escalation of tensions between Donald and Samantha

in addition to continuing the incident set in motion by Donald. Fordyce

was acquitted of first- and second-degree murder. However, the district

court found Fordyce guilty of the lesser included offense of voluntary

manslaughter. Fordyce filed a combined motion for new trial and motion
                                      7

in arrest of judgment, arguing the verdict was contrary to the weight of the

evidence and that the State failed to prove beyond a reasonable doubt he

did not act in self-defense. The district court denied Fordyce’s motion and

sentenced him to an indeterminate term of confinement not to exceed ten

years.

         Fordyce appealed the denial of his posttrial motion as well as his

judgment and sentence. On direct appeal, he argued the State presented

insufficient evidence to disprove his self-defense and defense of another

beyond a reasonable doubt, the district court violated his due process and

equal protection rights by not applying the stand-your-ground provision,

and his due process rights were violated by the length of time between his

trial and entry of the district court’s verdict. We transferred the case to

the court of appeals.

         The court of appeals affirmed Fordyce’s conviction for voluntary

manslaughter. Although the court of appeals determined Fordyce did not

continue the incident with Donald, it affirmed the district court’s finding

that he was not justified in his self-defense because he had an alternative

course of action available. Regarding whether Fordyce was justified in his

use of deadly force to defend another, the court of appeals affirmed the

district court’s finding that Fordyce was not justified because he knew

Nikki and Katia chose to start or continue the incident between Donald

and himself.     Next, the court of appeals determined the district court

correctly refused to apply the 2017 stand-your-ground provision. Lastly,

the court of appeals concluded Fordyce’s due process rights were not

violated for the district court’s eleven-month delay in entering its verdict.

         Fordyce sought further review of the court of appeals decision. We

granted his application.
                                     8

      II. Standard of Review.

      We have the discretion, on further review, to review any issue raised

on appeal “regardless of whether a party seeks further review of that

issue.” State v. Martin, 877 N.W.2d 859, 865 (Iowa 2016) (quoting State v.

Bogan, 774 N.W.2d 676, 679 (Iowa 2009)). Whether the evidence was

sufficient to prove beyond a reasonable doubt the defendant did not act in

defense of self or another, we view the evidence in the light most favorable

to the State. See State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993). This

includes all legitimate inferences and presumptions fairly drawn from the

evidence in the record.    State v. Blair, 347 N.W.2d 416, 418–19 (Iowa

1984). We consider all of the evidence, not just the evidence supporting

the verdict. Thornton, 498 N.W.2d at 673. “Furthermore, the verdict will

be upheld if supported by ‘substantial’ evidence, i.e., evidence which would

convince a rational trier of fact that the defendant is guilty beyond a

reasonable doubt.” State v. Elam, 328 N.W.2d 314, 319 (Iowa 1982). In

jury-waived cases, the findings of fact have the effect of a special verdict,

see Iowa R. App. P. 6.907, and are binding on us if supported by

substantial evidence, see State v. Abbas, 561 N.W.2d 72, 74 (Iowa 1997)

(per curiam).

      III. Analysis.

      A. Sufficiency of the Evidence.          Justification is a statutory

defense permitting a person to use reasonable force, including deadly, if

that person reasonably believes the force used was necessary to defend

himself or another from any imminent use of unlawful force. See State v.

Stallings, 541 N.W.2d 855, 857 (Iowa 1995). Fordyce asserted he acted in

self-defense and in the defense of another when he shot and killed Donald.

See Iowa Code §§ 704.1, .3.
                                       9

         We conclude that substantial evidence supports the district court’s

finding that Fordyce was not justified in his use of deadly force to defend

another. The State can prove Fordyce was not justified by showing he

“knew the person he helped had started or continued the incident.” Iowa

State Bar Ass’n, Iowa Criminal Jury Instruction 400.3 (2015); see State v.

O’Shea, 634 N.W.2d 150, 157 & n.2 (Iowa Ct. App. 2001). Not only did

Fordyce know Nikki and Katia chose to run next door and confront

Samantha and Donald, he followed them right up to Samantha’s property

line. Moreover, a defendant is not justified in acting in the defense of

another when the defendant himself “started or continued the incident

which resulted in death.”      Iowa State Bar Ass’n, Iowa Criminal Jury

Instruction 400.3; see O’Shea, 634 N.W.2d at 157 & n.2. As discussed

below, Fordyce continued the incident which resulted in Donald’s death.

         We also conclude that substantial evidence supports the district

court’s finding that Fordyce was not justified in his use of deadly force to

defend himself. When self-defense is raised, the burden rests with the

State to prove beyond a reasonable doubt that the justification did not

exist.    State v. Shanahan, 712 N.W.2d 121, 134 (Iowa 2006); State v.

Rubino, 602 N.W.2d 558, 565 (Iowa 1999). The State can meet its burden

by proving any one of the following:

         1. The Defendant started or continued the incident which
         resulted in death; or

         2. An alternative course of action was available to the
         Defendant; or

         3. The Defendant did not believe he was in imminent danger
         of death or injury and the use of force was not necessary to
         save himself; or

         4. The Defendant did not have reasonable grounds for the
         belief; or

         5. The force used by the Defendant was unreasonable.
                                   10

Thornton, 498 N.W.2d at 673; see Rubino, 602 N.W.2d at 565; Iowa State

Bar Ass’n, Iowa Criminal Jury Instruction 400.2.       The district court

determined the State proved beyond a reasonable doubt that Fordyce was

not acting in self-defense when he shot and killed Donald because he

continued the incident with Donald. That verdict is binding on this court,

and we will uphold it unless the record lacks substantial evidence to

support such a finding. Abbas, 561 N.W.2d at 74; Thornton, 498 N.W.2d

at 673. Fordyce contends the State’s evidence was insufficient to disprove

his self-defense beyond a reasonable doubt.

      We must view the evidence in the light most favorable to the State.

This deferential standard of review dictates the outcome. We conclude

there was sufficient evidence to prove beyond a reasonable doubt that

Fordyce did not act in self-defense.    We agree with the district court’s

findings of how the events unfolded on the evening of Donald’s death. To

begin, Donald was the aggressor who started the incident with Fordyce.

The garbage thrown over Samantha’s fence caused Donald to become

agitated and irritated. He was described as “visibly shaken. He was very

shaken up.”   That agitation pushed Donald to confront Fordyce.        He

“flipped the bird” at Fordyce and then attempted to gain access to

Fordyce’s truck while saying, “Come on.       You want to go?”    This is

substantial proof that Donald started the incident which resulted in his

death.

      Although Fordyce removed himself and his children from the

confrontation with Donald when he drove away from Samantha’s house,

his next actions continued the incident which resulted in Donald’s death.

Instead of continuing down the road, Fordyce chose to do an immediate

U-turn, return to Nikki’s house, and convey that Donald “went nuts” and

that there might be “drama” with her neighbors. It is reasonable to assume
                                    11

that Fordyce’s interaction with Donald and his warning about further

drama prodded Nikki and Katia to run next door to confront Donald and

Samantha.    Instead of staying with his children near Nikki’s house,

Fordyce exited his truck and followed Nikki and Katia back to Samantha’s

house where Donald was located. Fordyce chose to place himself as close

to Samantha’s property line as possible in order to interject his presence

in the ensuing argument. Fordyce was well aware of the aggression Donald

displayed toward him only minutes before he chose to inform Nikki and

Katia in person about the potential drama. Fordyce had his cell phone in

his truck’s cup holder throughout the entire course of events. He later

admitted that his cell phone could have been used to call and warn his

sister about Donald instead of U-turning to reinsert himself and his

children.

      The evidence supports that Fordyce was more interested in

returning to a scene of smoldering hostilities than he was in discouraging

further interaction with the chaos next door.      He knew the incident

between Donald was far from over.        This conclusion is bolstered by

Donald’s reaction to Fordyce’s returning presence.      While Samantha,

Nikki, and Katia argued, Donald remained on Samantha’s porch seemingly

unconcerned about their argument.        It was only after Donald noticed

Fordyce standing near Samantha’s property line that he again became

agitated and upset, leading to his advancement at Fordyce.

      After viewing the evidence in a light most favorable to the State, we

conclude the evidence could convince a rational trier of fact that Fordyce

continued the incident which resulted in Donald’s death.      The district

court’s verdict is supported by substantial evidence. Therefore, we must

uphold it.
                                     12

        B. Stand-Your-Ground Provision. During the 2017 session, the

Iowa legislature rewrote Iowa Code section 704.1. See 2017 Iowa Acts

ch. 69, § 37 (codified at Iowa Code § 704.1 (2018)).       The most notable

change is the stand-your-ground provision, which eliminates any duty to

retreat before using reasonable force if a person is not engaged in illegal

activity. Iowa Code § 704.1(3) (2018). Fordyce argues the district court

was required to apply the stand-your-ground provision because a final

verdict had not been rendered before its effective date.

        Given our holding that Fordyce continued the incident which

resulted in Donald’s death, we need not consider whether the State proved

beyond a reasonable doubt that Fordyce had an alternative course of

action available. In any event, we agree with the court of appeals that the

stand-your-ground provision does not require retroactive application. In

State v. Williams, 929 N.W.2d 621, 637 (Iowa 2019), we determined the

2017 amendment “was a change in substantive law, and it was the

legislature’s prerogative not to make that change effective until July 1

[2017].” The court of appeals is correct in noting the question is not the

state of the law at the time the district court rendered its verdict, but the

state of the law at the time Fordyce shot and killed Donald. See Iowa Code

§ 4.13(1)(a) (2015). Iowa did not have the stand-your-ground defense in

effect during the 2015 shooting, and it does not apply to Fordyce’s case.

        C. Time Between Trial and Verdict.         Eleven months elapsed

between submission of Fordyce’s case and entry of the district court’s

verdict finding him guilty of voluntary manslaughter.        No matter the

complexity of an issue before a court, judicial decisions ordinarily should

be reached within sixty days after submission. State v. Kaster, 469 N.W.2d
671, 673 (Iowa 1991). To that end, we have in place a monthly reporting

rule.
                                      13
      Each senior judge, district judge, district associate judge, full-
      time associate juvenile judge, full-time associate probate
      judge, and judicial magistrate shall report monthly to the
      supreme court, through the office of the state court
      administrator, all matters taken under advisement in any case
      for longer than 60 days, together with an explanation of the
      reasons for the delay and an expected date of decision.

Iowa Ct. R. 22.10(1).       This rule, adopted after extensive study,
“accommodates the twin demands of careful deliberation and the obvious

necessity for reasonable celerity in resolving disputes.” Poole v. Hawkeye

Area Cmty. Action Program, Inc., 666 N.W.2d 560, 562 (Iowa 2003) (quoting

Kaster, 469 N.W.2d at 673). The system of accountability established by

rule 22.10 is not lost upon this court. See In re Carstensen, 316 N.W.2d
889, 893 (Iowa 1982) (en banc). We are, in fact, “far from unconcerned

about delays,” Kaster, 469 N.W.2d at 673, and “expect [the rule] to be

followed,” Carstensen, 316 N.W.2d at 893.

      Fordyce claims the time between submission of his case and entry

of the verdict violated his due process rights under both Federal and State

Constitutions. More specifically, Fordyce claims he was denied a “right to

a fair and speedy trial.” We reject his contentions.

      To begin, Fordyce waived his right to a speedy trial, and he provides

us with no authority that a delay between trial and the district court’s

verdict violates his due process rights.      In Kaster, we considered an

“incredible and inexcusable” year-long delay between the trial and the

magistrate’s verdict. 469 N.W.2d at 672. Similar to the case at hand, the

defendant in Kaster contended the delay was prejudicial and denied him

a fair trial. Id. We determined Kaster did not suffer a loss of liberty from

the postsubmission delay. Id. at 673. His concern of the evidence fading

from the magistrate’s memory was valid, but given the state’s burden of

proof, we could not say his trial was unfair. Id. Our holding in Kaster

overruled “any intimation . . . that a speedy trial right is violated by delays
                                     14

in trying or deciding a case which is seasonably brought to trial.” Id. We

rejected as meritless Kaster’s claim that the unreasonable delay denied

him a fair trial and we refused to reverse his conviction or grant a mistrial.

Id.

      It is unfortunate that the district court’s ruling in this case was not

filed within sixty days as set out in rule 22.10. The district court, at the

sentencing hearing, acknowledged the delay “was a lengthy amount of

time” but explained it was the great amount of time “wrestling with the

application of the law in this case to the evidence that was presented” that

caused it.   Contrary to Fordyce’s assertions, the detail in the district

court’s findings belie any claim that the delay diminished its ability to

recall the evidence. See Poole, 666 N.W.2d at 562. In fact, the district

court indicated the findings of fact were completed within several weeks

after completion of the trial. The decision in this case was seventeen pages

long, stating in detail the parties’ arguments, the relevant law, and the

evidence presented. Fordyce has failed to show how this postsubmission

delay translates into a violation of his due process rights. We remain

hopeful that rule 22.10 will continue to drive punctual rulings. Kaster,
469 N.W.2d at 673.

      IV. Conclusion.

      Viewing the evidence in a light most favorable to the State, we

conclude the district court correctly determined Fordyce was not justified

in his use of deadly force because he continued the incident which resulted

in Donald’s death.     Pursuant to our decision in Williams, the 2017

amendment does not apply to Fordyce’s 2015 shooting. Lastly, although

we are concerned with the eleven-month delay in the district court’s

verdict, Fordyce has not shown how the postsubmission delay translates
                                   15

into a violation of his due process rights under the Federal and State

Constitutions.

      DECISION OF COURT OF APPEALS VACATED IN PART AND

AFFIRMED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.

      All justices concur except Oxley, J., who takes no part.